



COURT OF APPEAL FOR ONTARIO

CITATION: Wood v. CTS of Canada Co., 2018 ONCA 758

DATE: 20180919

DOCKET: C64519

Hoy A.C.J.O., Brown and Trotter JJ.A.

BETWEEN

Claudette Wood, Bruce Cook and John Featherstone

Plaintiffs (Respondents)

and

CTS of Canada Co. and CTS Corporation

Defendants (Appellants)

Timothy Pinos, Kristin Taylor and Caitlin Russell, for
    the appellants

Stephen Moreau and Genevieve Cantin, for the respondents

Heard: May 15, 2018

On appeal from the judgment of Justice John R. Sproat of
    the Superior Court of Justice, dated September 26, 2017, with reasons reported
    at 2017 ONSC 5695, 42 C.C.E.L. (4th) 43.

Hoy A.C.J.O.:

I.

Introduction

[1]

This appeal arises from the closure of the Streetsville, Ontario
    manufacturing plant operated by CTS of Canada Co. This resulted in a mass
    termination for purposes of the
Employment Standards Act, 2000
, S.O.
    2000, c. 41 (the ESA).

[2]

A class action was brought on behalf of former employees against their
    common employers, CTS of Canada Co. and its parent corporation CTS Corp.
    (collectively CTS). The class consists of 74 former active employees who did
    not sign a release with CTS and who were not dismissed for cause.

[3]

The parties agreed that the common issues could be resolved on a motion
    for summary judgment. These issues included the three key issues on this appeal
    brought by CTS. The issues relate to the requirement under the ESA to give
    notice to the ESA Director in the case of a mass termination, and the adequacy
    of the notice of termination given by CTS.

[4]

For the reasons that follow, I would allow CTSs appeal in part.

II.

Overview

[5]

On April 17, 2014, CTS gave written notice to employees that it was
    closing its Streetsville plant and that their employment would terminate on
    March 27, 2015. It subsequently extended the termination date for most
    employees to June 26, 2015.

[6]

The ESA imposes a number of requirements in the case of mass
    terminations. If an employer terminates 50 or more employees in the same
    four-week period, the employer must give at least eight weeks notice of
    termination: ESA, s. 58(1);
Termination and Severance of Employment
,
    O. Reg. 288/01, s. 3(1) (the Regulation). An employer required to give notice
    under s. 58 must also provide the ESA Director with prescribed information in
    Form 1 and post the Form 1 in the employers establishment: ESA, s. 58(2). The
    requirement to provide a Form 1 to the Director is reinforced through s. 58(4).
    Under s. 58(4), notice required under s. 58(1) is deemed not to have been given
    until the Director receives the Form 1 information required under s. 58(2).

[7]

CTS did not serve and post the Form 1 information until May 12, 2015, 12
    days into the mandatory minimum eight-week notice period and more than a year
    after it gave notice to its employees.

[8]

The motion judge concluded that s. 58(2) required CTS to serve and post
    the Form 1 information when it gave notice to employees on April 17, 2014 (and
    not eight weeks before the date of termination, as CTS maintained) and that,
    pursuant to s. 58(4) of the ESA, its notice was not effective until it did so
    on May 12, 2015. In other words, the motion judge concluded that the failure to
    file the Form 1 in a timely way had the effect of invalidating the 13 months of
    working notice CTS provided prior to filing and posting the Form 1 information
    on May 12, 2015. CTS challenges his conclusion on appeal.

[9]

As I will explain, I agree that the motion judge erred in deciding the
    Form 1 issue. CTS was only required to serve and post the Form 1 information at
    the beginning of May 2015. Since CTS was 12 days late in serving and posting
    the Form 1 notice, class members are entitled to a further 12 days pay in lieu
    of notice.

[10]

The
    motion judge also concluded that CTS was not entitled to credit for working
    notice for any week in which an employee worked overtime contrary to the ESA or
    in which the employee was forced to work overtime that had a significant
    adverse effect on the ability of the employee to look for new employment. As
    well, he concluded that in the case of the five employees who worked more than
    13 weeks beyond their original separation date, CTS is only entitled to credit
    for common law working notice from the date of the letter providing them with
    notice of their actual termination date. I agree with the motion judges disposition
    of these two issues.

[11]

I
    address these three issues in turn.

III.

DID SECTION 58 REQUIRE CTS TO SERVE AND POST THE FORM 1 NOTICE ON APRIL
    17, 2014?

[12]

Before
    turning to my analysis, I will review relevant aspects of the ESA scheme and
    the motion judges decision, which turns on an interpretation of s. 58 of the
    ESA. Section 58 and other relevant provisions are set out in Appendix A for
    easy reference.

(a)

The ESA Scheme

[13]

The
    ESA sets out employment standards  defined in s. 1(1) as a requirement or
    prohibition  that applies to an employer for the benefit of an employee 
    that apply to work performed in Ontario: ESA, s. 3(1).

[14]

An
    employer or employee cannot contract out of or waive an employment standard. Section
    5(1) makes any such contracting out or waiver void.

[15]

Termination
    and severance pay provisions are set out in Part XV of the ESA from ss. 54 to 67.

[16]

Employees
    are entitled to notice of termination or pay in lieu of notice under the ESA on
    a sliding scale, which is essentially one week per year of service to a maximum
    of eight weeks: ESA, s. 57.

[17]

On
    a mass termination, employees have an enhanced right to notice of termination.
    The length of notice is dependent on the number of employees that are
    terminated and not on the employees years of service: ESA, s. 58; Regulation,
    s. 3(1).

[18]

Employers
    such as CTS, with a payroll in excess of $2.5 million per year, must also pay
    severance pay to employees with five or more years of service. Severance pay
    is one weeks pay for each year of service to a maximum of 26 weeks. Unless the
    employee otherwise agrees, the employer must actually pay severance pay, and
    not simply continue to pay wages over the severance pay period: ESA, ss. 64,
    65. Most of the class members were entitled to severance pay.

[19]

As
    noted above, under s. 58(2) an employer must provide certain information to the
    ESA Director in the one-page Form 1 document. The information includes the name
    of the employer, the location where the employees work, the number of employees
    who work at the location and the number whose employment is being terminated,
    classified by the way in which they are paid, the date or dates on which it is
    anticipated that their employment will be terminated, and the economic
    circumstances surrounding the termination: Regulation, s. 3(2).

[20]

Before
    the motion judge, it was common ground that the Form 1 notice must be provided
    to the Director at the same time as it is posted. Like the motion judge, I will
    refer to the service on the Director and the posting requirement collectively
    as Form 1 notice.

[21]

Practical
    consequences flow from the Form 1 notice: it can trigger the provision of
    significant government services to affected employees.

[22]

On
    receipt of a Form 1, the Ministry of Labour (MOL) prepares a Form 1 summary
    which is forwarded to MOL staff and the Ministry of Advanced Education and
    Skills Development (MAESD).

[23]

The
    MAESD then contacts the employer. If the employer indicates that it is aware of
    the Employment Ontario programs and services that are available to assist
    employees and has already put in place appropriate types of support services,
    the employer may decline assistance and the MAESD will not attend the employers
    premises. If the employer indicates that it has no adjustment services in
    place, as in this case, the MAESD will work with the employer to provide the
    affected employees with the MAESD services.

[24]

In
    the case of CTS, at a minimum, a representative of the MAESD would have
    attended at CTSs premises and outlined supports and services available through
    Employment Ontario.

[25]

The
    Employment Ontario Program Guide includes the following information:

(a)       Counsellors can help prepare a
    resume and provide tips for a successful job interview.

(b)       Counsellors can provide information as to the local
    job market and what jobs are in high demand.

(c)       The Second Career Program provides eligible laid off
    workers with up to $28,000 to train for certain occupations that are in high
    demand.

(d)       Counsellors can provide information on starting a
    business and the Ontario Self-Employment benefit.

(e)       Counsellors can provide information on apprenticeship
    programs including financial assistance programs.

(f)        Reading, writing and math skills assessment and training
    are available.

(g)       English and French language training is available.

[26]

An
    Ontario government website describes a program, the Adjustment Advisory
    Program, which makes an advisor available to employees terminated in a mass
    termination to provide career, financial and personal counselling, and to assist
    in registering for other services.

[27]

While CTS brought in Right Management at its expense to conduct
    outplacement workshops prior to the plant closure, CTS acknowledged that Right
    Management did not provide any of the above government services.

(b)

The motion judges reasons

[28]

The motion judge concluded that CTS was required to give notice
    of termination under s. 58(1)
on April 17, 2014
.
    Section 58(1) provides as follows:

(1) Despite section 57,
the employer shall
    give notice of termination in the prescribed manner and for the prescribed
    period
if the employer terminates the employment of 50 or more employees
    at the employers establishment in the same four-week period. [Emphasis added.]

[29]

The
    prescribed period for the purposes of s. 58(1) is set out in s. 3 of the
    Regulation:

3(1) The following periods are prescribed for the purposes of
    subsection 58(1) of the Act:

1. Notice shall be given at least
    eight weeks before termination if the number of employees whose employment is
    terminated is 50 or more but fewer than 200.



[30]

Thus, while the prescribed period in this case is eight weeks,
    the motion judge concluded that notice of termination was required more than a
    year before the plant was scheduled to close. At paras. 57 and 59, he stated:

On April 17, 2014 CTS gave notice to 77 employees that their
    employment would terminate March 27, 2015. It follows that on April 17, 2014,
    CTS had to comply with s. 58(1) of the ESA and provide notice of the mass terminations
    "in the prescribed manner and for the prescribed period.



In my view, the plain meaning of the ESA is that an employer
    gives s. 58(1) notice one time. An employer in the position of CTS can give
    that notice eight weeks prior to the termination date or at such earlier date
    as the employer chooses. In this case, CTS chose the earlier date of April 17,
    2014. I do not see how CTS can get around the fact that it instituted a mass
    termination on April 17, 2014 and had to comply with s. 58(1) on that date.

[31]

In
    reaching that conclusion he referred to other subsections, including s. 58(2),
    (4) and (5):

(2) An employer who is required to give
notice
under this section,

(a) shall provide to the Director
    the prescribed information in a form approved by the Director; and

(b) shall,
on
    the first day of the notice period
, post in the employers establishment
    the prescribed information in a form approved by the Director.



(4) The
notice required under subsection
    (1)
shall be deemed not to have been given until the Director receives
    the information required under clause (2)(a).

(5) The employer shall post the information required under
    clause (2)(b) in at least one conspicuous place in the employers establishment
    where it is likely to come to the attention of the affected employees and the
    employer shall keep that information posted throughout
the
    notice period required under this section
.
[Emphasis added.]

[32]

On
    his reading, all the references to notice and notice period in s. 58
    referred to the notice given, or the notice period that commenced, on April 17,
    2014. At paras. 60-61, he explained:

I think it inescapable that:

*The "notice" referred to
    in the introductory sentence to s. 58(2) must be the notice of termination
    required by s. 58(1); and

*When s. 58(2)(b) refers to the Form
    1 posting on the first day of the notice period, it is the same notice period
    referred to in s. 58(1) and the introductory words of para. 58(2).

Section 58(1) and (2) refer to one and the same notice period.
    In the case of CTS that is the notice period that commenced April 17, 2014. It
    follows from this reasoning that the notice referred to in s. 58(4) and the
    notice period required as referred to in s. 58(5) also refer to the notice
    period that commenced April 17, 2014.

[33]

The
    motion judge rejected CTSs argument that the s. 58(4) reference to the notice
    required and the s. 58(5) reference to the notice period required, should be
    read as referring to the statutory notice period only. The term statutory
    notice period is defined as follows in s. 1(1):

(1) In this Act ... statutory notice period means,

(a)  the period of notice of
    termination required to be given by an employer under Part XV, or

(b)  where the employer provides a
    greater amount of notice than is required under Part XV, that part of the
    notice period ending with the termination date specified in the notice which
    equals the period of notice required under Part XV;

[34]

At
    para. 66, the motion judge reasoned that [i]f the intention had been to refer
    to [the] statutory notice period, it would have made sense to use the defined
    term statutory notice period.

[35]

The
    motion judge also found, at paras. 67-68, that legislative history supported
    the conclusion that Form 1 notice is required on the first day of the notice period
    actually provided by the employer. From 1987 until 2000 when the current
    version of the ESA came into force, the ESA made clear that Form 1 notice was
    required on the first day of the statutory notice period. When the ESA was
    revised in 2000, the 1987 obligation to give Form 1 notice on the first day of
    the statutory notice period was changed to an obligation to give Form 1 notice
    on the first day of the notice period. The motion judge explained that in
R.
    v. Ulybel Enterprises Ltd.
, 2001 SCC 56, [2001] 2 S.C.R. 867, Iacobucci J.
    stated that there is a presumption that amendments to the wording of a
    legislative provision are made for some intelligible purpose, such as to
    clarify the law. The motion judge also noted that Iacobucci J. endorsed the
    proposition that changes are intended to be purposive unless there is evidence
    that only language polishing was intended, but rejected CTSs submission that
    the change in language with respect to the Form 1 notice was simply language
    polishing.

[36]

At
    para. 69, the motion judge took note of s. 60(1) of the ESA, which provides:

During a notice period under section 57 or 58, the
    employer,

(a) shall not reduce the employees
    wage rate or alter any other term or condition of employment;

(b) shall in each week pay the
    employee the wages the employee is entitled to receive, which in no case shall
    be less than his or her regular wages for a regular work week; and

(c) shall continue to make whatever
    benefit plan contributions would be required to be made in order to maintain
    the employees benefits under the plan until the end of the notice period.

[37]

The
    statutory freeze of an employees conditions of employment in s. 60(1) applies
    [d]uring a notice period under section 57 or 58. Section 60(1) does not
    utilize the defined term statutory notice period. Therefore, the motion judge
    held the notice period under ss. 57 and 58 is the notice period actually given,
    which cannot be less than the statutory minimum.

[38]

At
    para. 70, the motion judge acknowledged that the MOLs July 2000 Consultation
    Paper
[1]
indicated that the government proposed only minor changes to the ESA Part XV
    termination and severance pay provisions. In his view, changing the date when an
    employer is required to provide a one-page Form 1 to the Director could certainly
    be regarded as minor.

[39]

At para. 71, he also acknowledged that the MOLs policy and
    interpretation manual for the ESA
[2]
supported CTSs position. The Manual states that if the employer provides
    greater notice of mass termination than is required, the Form 1 is to be filed
    by the first day of the statutory portion of the notice period. He noted that
    it was at least possible that the Manual was not properly revised in 2000 and
    that the current MOL online guide simply refers to Form 1 notice being required
    on the first day of the notice period.

[40]

The motion judge outlined, at paras. 72 and 73, bedrock
    principles that he said supported his conclusion on when Form 1 notice must be
    provided:

In any event, what I regard as extremely important, much more
    than any policy manual, are the bedrock premises and principles endorsed time
    and time again by the Supreme Court of Canada:

(a)     Employees, particularly at the time of termination, are
    vulnerable;

(b)     Employees are probably not aware of their legal rights
    and, in my view, it follows that equally they are probably not aware of the
    nature and extent of government support available and not aware of or in
    possession of many job hunting skills.

(c)     In the event of ambiguity, the statutory interpretation
    which provides the greater benefit to employees is to be preferred.

(d)     In the event of ambiguity, a statutory interpretation
    which encourages [employers] to comply with the minimum statutory requirements
    and which provides a benefit to a greater number of employees is to be
    preferred.

These bedrock principles are all served by the conclusion that
    Form 1 notice is required at the time the employer gives notice of a mass
    termination.

[41]

The
    motion judge commented that it would be much more beneficial for employees who
    required an upgrade to their math, writing or reading skills, or who wished to
    consider apprenticeship programs under the Second Career program, to have 12
    months to do so and not simply the eight-week statutory notice period. He
    reasoned that it would be perverse if CTS could gain the benefit of a long
    period of working notice but not have to take the simple step of providing Form
    1 notice, which would have allowed the employees to benefit from the government
    services that are triggered by Form 1 notice.

[42]

In
    his view, the interpretation of s. 58 was clear and required Form 1 notice on
    April 17, 2014. Further, he stated that even if s. 58 were ambiguous, the
    ambiguity must be resolved in favour of the employees.

(c)

Analysis

[43]

The
    respondents repeat the arguments made to, and accepted by, the motion judge,
    and reflected in the motion judges analysis.

[44]

I
    come to a different conclusion than the motion judge. On my reading of s. 58,
    Form 1 notice must be given on the first day of the statutory notice period. I
    reach this conclusion taking into account the purpose of the ESA and the
    wording of s. 58 read in context. My interpretation is also consistent with legislative
    history, extrinsic documents referred to by the trial judge, and case law
    governing the interpretation of employment standards legislation.

(i)

The Purpose of the ESA

[45]

The
    purpose of the ESA is to protect the interests of employees by requiring
    employers to comply with certain
minimum
standards,
    including
minimum
periods of notice of
    termination:
Machtinger v. HOJ Industries
, [1992] 1 S.C.R. 986, at p.
    1003. Its objective is not to impose requirements on employers in excess of the
    statutory minimums. Tying the requirement to provide Form 1 notice to the
    Director to when an employer gives what it intends to be common law reasonable
    notice, in excess of the statutorily-required minimum notice period, is not
    consistent with the object of the Act of requiring employers to comply with
    certain minimum standards.

(ii)

Textual Analysis

[46]

Nor
    is such a requirement consistent with the language of s. 58.

[47]

In
    my view, the motion judges conclusion that CTS was obligated to file the Form
    1 notice on April 17, 2014 is rooted in his erroneous determination, at para.
    57 of his reasons, that CTS was required to comply with s. 58(1) on April 17,
    2014. Only if CTS were required to comply with s. 58(1) on April 17, 2014 could
    the phrases [t]he notice required under [s. 58(1)] in s. 58(4) and the
    notice period required under this section in s. 58(5) be interpreted as
    meaning the actual period of working notice given by CTS, rather than the
    statutorily-required minimum notice period of eight weeks.

[48]

Respectfully,
    CTS was not
required
to comply with s. 58(1) on
    April 17, 2014. Section 58 does not require an employer to give notice to its
    employees as soon as it decides that it will effect what would be a mass
    termination. Under s. 58(1), what CTS was required to do was give notice for
    the prescribed period, which was eight weeks. Although CTS was permitted to
    and may have chosen to give notice to the employees, under s. 58(1), and the
    Director, under s. 58(2), earlier, it was only required to give notice by the
    first day of the statutory notice period.

[49]

If
    one considered only ss. 58(1) and (2), the motion judges conclusion that the
    reference to the first day of the notice period in s. 58(2) means the first
    day of the notice period actually given by the employer is arguable. However,
    it is well established that the words of the statute are to be read in their
    entire context and in their grammatical and ordinary sense harmoniously with
    the scheme of the statute, the object of the statute, and the intention of the
    legislature:
Rizzo & Rizzo Shoes Ltd. (Re)
, [1998] 1 S.C.R. 27
    (S.C.C.), at para. 21.

[50]

As
    the motion judge recognized, the words the first day of the notice period in
    s. 58(2) must be read in context. In particular, they must be interpreted in
    light of the words [t]he notice
required
under
    [s. 58(1)] in s. 58(4) and the notice period
required
under this section in s. 58(5) (emphasis added). Because CTS was not
required
to give notice under s. 58(1) on April 17,
    2014, the notice period required under this section in s. 58(5) must mean the
    statutorily-required eight-week notice period. It follows that [t]he notice
    required under [s. 58(1)] in s. 58(4) also means the statutorily-required
    eight-week notice period.

[51]

Further,
    elsewhere in Part XV of the ESA, where the word required is used in
    conjunction with notice or notice period, it is clear that the notice
    referred to is the statutorily-required notice period: see ESA, ss. 61(1),
    62(1) and 65(4).

[52]

One
    of the respondents key arguments is that had the intention been to require
    Form 1 to be given on the first day of the statutory notice period, the term
    statutory notice period would have been used in s. 58(2). To repeat the
    definition of statutory notice period in s. 1(1), it means:

(a) the period of notice of termination required to be given by
    an employer under Part XV, or

(b) where the employer provides a greater amount of notice than
    is required under Part XV, that part of the notice period ending with the
    termination date specified in the notice which equals the period of notice
    required under Part XV;

[53]

Under
    the first part of the definition, statutory notice period includes the
    periods of notice required under ss. 57 and 58, which fall under Part XV
    (Termination and Notice of Severance). Under the second part of the definition,
    the definition clarifies that in the case when greater notice is given that the
    statutory notice falls at the end of the greater period.

[54]

Interestingly,
    the term statutory notice period is only used once in the ESA  in s. 63(1).
    Unlike s. 58, which deals with the notice required in the case of a mass
    termination, s. 63(1) deals with what constitutes severance for the purpose of entitlement
    to severance pay, not termination pay. Under s. 63(1)(e), an employee who
    resigns is considered to have been severed and is entitled to severance pay if:
    (1) the employer gives the employee notice of termination in accordance with ss.
    57 or 58; (2) the employee gives the employer written notice at least two weeks
    before resigning; or (3) the notice of resignation is to take effect during the
    statutory notice period.

[55]

In
    my view, the respondents argument  that the failure to use the term
    statutory notice period in s. 58(2) indicates that the intention was not to
    refer to the prescribed eight-week notice period  must fail. Sections 57 and
    58, which set out the period of notice of termination required to be given by
    an employer under Part XV do not use the term statutory notice period
    because, by definition, those sections set out the statutory notice periods.

[56]

Also,
    as I have already explained, s. 58(2) must be read in the context of s. 58 as a
    whole. Under s. 58(2)(b), the employer is required to post the prescribed
    information on the first day of the notice period, while under s. 58(5) that
    information must be kept posted throughout the notice period
required under this section
(emphasis added), which
    takes you back to s. 58(1). Under s. 58(1), notice must be given for the
    prescribed period, which in this case is eight weeks.

[57]

In
    summary, on a textual reading, while an employer may choose to give notice to
    employees in accordance with s. 58(1) and to the Director in accordance with s.
    58(2) in excess of the prescribed minimum statutory notice period, the
requirement
to provide notice to the Director only
    arises at the beginning of the prescribed minimum statutory notice period. As I
    will address below, the consequence of failing to file the Form 1 notice in a
    timely manner is also tied, by virtue of s. 58(4), to the minimum period of
    notice
required
under s. 58(1).

(iii)

The
    Statutory Freeze in s. 60(1)

[58]

As
    noted above, the motion judge referred to s. 60 in his analysis of s. 58: para.
    69.

[59]

On
    appeal, the respondents rely on the wording of s. 60(1) and (2) in arguing that
    where the notice actually given exceeds the statutorily-required notice period,
    [t]he notice required under [s. 58(1)] in s. 58(4) means the notice actually
    given. In their submission, a notice period under section 57 or 58 in the
    opening flush of s. 60(1), the notice period in s. 60(1)(c) and notice in
    s. 60(2) all refer to the period of notice actually given.

[60]

For
    ease of reference, ss. 60(1) and (2) provide:

(1) During
a notice period under section
    57 or 58
, the employer,

(a)  shall not reduce the
    employees wage rate or alter any other term or condition of employment;

(b)  shall in each week pay the
    employee the wages the employee is entitled to receive, which in no case shall
    be less than his or her regular wages for a regular work week; and

(c) shall continue to make whatever
    benefit plan contributions would be required to be made in order to maintain
    the employees benefits under the plan until the end of
the
    notice period
.

(2) For the purposes of clause (1)(b), if the employee does not
    have a regular work week or if the employee is paid on a basis other than time,
    the employer shall pay the employee an amount equal to the average amount of
    regular wages earned by the employee per week for the weeks in which the
    employee worked in the period of 12 weeks immediately preceding
the date on which notice was given
. [Emphasis added.]

[61]

I
    accept that s. 58 must be read in context, with reference to related statutory
    provisions, such as s. 60, and the scheme of the ESA more generally. However,
    s. 60 does not alter my conclusion that the employers obligation to provide
    Form 1 notice under s. 58(2) arises at the beginning of the statutorily-prescribed
    minimum notice period (in this case, eight weeks).

[62]

First,
    the wording at issue in s. 58 is different from the wording in ss. 60(1) and
    60(2) that the respondents rely on. Crucial to my textual analysis of s. 58,
    above, is the reference in s. 58(4) to [t]he notice
required
under [s. 58(1)] and the reference in s. 58(5) to the notice period
required
under this section (emphasis added).

[63]

Second,
    the respondents do not provide any judicial authority supporting their proposed
    interpretation of a notice period under section 57 or 58 in s. 60(1), or the
    notice period in s. 60(1)(c), or notice in s. 60(2), as meaning the period
    of notice actually given, which they say in turn supports their interpretation
    of s. 58.

[64]

The
    panel sought additional written submissions on this courts decision in
Wood
    v. Fred Deeley Imports Ltd.
, 2017 ONCA 158, 134 O.R. (3d) 481. Contrary to
    the respondents submissions,
Deeley
is not authority for the
    proposition that a notice period under section 57 or 58 in s. 60(1) means the
    notice period actually given. The main issue in
Deeley
was whether a
    termination clause in an employment agreement between the parties was
    unenforceable because it contravened the ESA. The employer paid Ms. Wood her
    salary and benefits during her working notice; the issue of whether the ESA had
    prohibited the employer from reducing Ms. Woods wage rate or altering her
    benefits during the period of working notice was not before the court. However,
    to the extent that
Deeley
touches upon the issue in
obiter
, I
    read it as indicating the the notice period under section 57 or 58 referred
    to in the opening flush of s. 60(1) is the statutorily-
required
notice period: see paras. 20-21.
[3]

[65]

This
    case is similar to
Deeley
in that the question of whether s. 60(1)
    restricts the freeze to the statutory notice period is not before this court.
    The issue on this appeal is the requirement to file the Form 1 notice with the
    Director under s. 58(2), and the consequences of failing to provide such notice
    in a timely manner under 58(4). The interpretation of the scope of s. 60s
    freeze effect is a question that should be left for another day, when that
    issue is squarely before the court and fully argued.

(iv)

Legislative History and Extrinsic Documents

[66]

I
    have also considered legislative history. As the respondents point out, when
    the new ESA was enacted in 2000, the language in the 1987 iteration of the
    legislation requiring Form 1 notice on the first day of the statutory notice
    period was changed to an obligation to give Form 1 notice on the first day of
    the notice period. The language requiring the employer to keep the information
    posted throughout the statutory notice period was changed to an obligation to
    keep the information posted throughout the notice period required under this
    section. As the motion judge noted, in
Ulybel
Iacobucci J. endorsed
    the proposition that legislative changes are intended to be purposive unless
    there is evidence that only language polishing was intended.

[67]

In
    my view, the explanatory note of Bill 147, which introduced the current version
    of the ESA, is evidence that only language polishing was intended. The
    explanatory note of Bill 147 indicates that, [t]he wording in the notice of
    termination and severance pay provisions of the current Act has been revised to
    improve clarity. I equate clarity with language polishing.

[68]

I
    also refer to the Consultation Paper since the trial judge relied on it,
    although I would not give it much weight. The Consultation Paper, which was released
    prior to the introduction of Bill 147, describes the changes to the termination
    provisions in the ESA as part of its objective to modernize and clarify the
    existing employment standards act. Specifically, the Consultation Paper stated:

The government is proposing to make no major changes to the
    notice of termination and severance provisions in the act. A number of minor
    changes would be made to ensure greater consistency in definitions and
    application of the termination and severance provisions.

[69]

If
    the ESA had been changed to require an employer to give Form 1 notice when it
    gives common law reasonable notice of termination, it would not have been a
    minor change. The proof is that this alleged change gave rise to this class
    proceeding.

[70]

My
    interpretation is also consistent with the MOLs Manual, which was published in
    September 2001 when the ESA came into force and was drafted for that piece of
    legislation. The Manual describes itself as the primary reference source of
    the policies of the Director of Employment Standards respecting the
    interpretation, administration and enforcement of the [ESA]. Carswell
    continued to publish the Manual until 2016 and an electronic version remains
    available to the public on request. The record on this appeal includes a copy
    of the Manual published in 2017. That version of the Manual continues to state
    that the notice period in s. 58(2) and the notice period required under this
    section in s. 58(5) correspond to the statutory notice period. The motion
    judge stretches too far when he reasons that it is possible that Manual was
    simply not properly revised in 2000.

[71]

The
    motion judge correctly notes that in a shorter document entitled Termination
    and Severance, which is a component of an online guide prepared by the MOL to
    assist employers and employees, the MOL indicates that the employer must post
    the Form 1 on the first day of the notice period and does not state that the
    Form 1 must be posted on the first day of the statutory notice period. However,
    elsewhere the document indicates that the s. 60(1) freeze applies during the
    statutory notice period. As indicated above, the s. 60(1) freeze period is a notice
    period under section 57 or 58. Hence, reading the document as a whole, it is
    clear that the MOL regards the first day of the notice period as the first
    day of the statutory notice period. This document does not suggest that the
    Manual was not properly revised in 2000. Rather, it demonstrates that the MOL
    has consistently taken the view that [t]he notice required under [s. 58(1)]
    in s. 58(4) is the statutorily-required notice period.

[72]

Thus,
    the legislative history of the ESA and the MOLs interpretation of the
    statutory provisions at issue in this appeal support my conclusion that an
    employers obligation to file a Form 1 notice arises only at the beginning of
    the minimum statutory notice period.

(v)

Rizzo
and Statutory
    Interpretation in the Employment Context

[73]

Finally,
    my interpretation is consistent with the principles of statutory interpretation
    endorsed by the Supreme Court of Canada in the employment context. At para. 72
    of his reasons, the motion judge includes among these that in the event of
    ambiguity, the statutory interpretation which provides the greater benefit to
    employees is to be preferred. In my view, the motion judges flawed application
    of that principle drove his interpretation of the ESA.

[74]

The
    principle that the statutory interpretation which provides the greater benefit
    to employees is to be preferred can be traced to
Rizzo
, which
    involved the interpretation of an earlier version of Ontarios employment
    standards legislation. The question in
Rizzo
was whether the
    termination of employment caused by the bankruptcy of an employer gave rise to
    a claim provable in bankruptcy for termination and severance pay. In other
    words, the issue in
Rizzo
was whether former employees were entitled
    to the minimum benefits provided for by the ESA.

[75]

While
    the plain language of the relevant sections of the ESA suggested that
    termination pay and severance pay were payable only when the employer terminated
    the employment, and not when the employment was terminated on bankruptcy by
    operation of law, the Supreme Court concluded otherwise. The Supreme Court held
    that in coming to a different conclusion, this court had erred in focusing too
    much on the plain meaning of the sections, paying insufficient attention to the
    scheme and object of the ESA or the intention of the legislature, and failing
    to read the relevant words in context.

[76]

In
    a key passage at para. 36, Iacobucci J. wrote:

Finally, with regard to the scheme of the legislation, since
    the ESA is a mechanism for providing minimum benefits and standards to protect
    the interests of employees, it can be characterized as benefits-conferring
    legislation. As such, according to several decisions of this Court, it ought to
    be interpreted in a broad and generous manner.
Any doubt
    arising from difficulties of language should be resolved in favour of the
    claimant.
[Emphasis added.]

[77]

This
    principle does not apply here. Section 58 is not ambiguous. Interpreting s. 58
    in a broad and generous manner, it is clear that [t]he notice required under
    [s. 58(1)] in s. 58(4) is the statutorily-required eight-week notice period.
    However, even if it could be said that doubt arises from difficulties of
    language in s. 58,
Rizzo
does not require a different result.

[78]

Read
    in context,
Rizzo
does not direct that any doubt arising from
    difficulties of language should be resolved in favour of the employee, even
    where to do so would be inconsistent with the scheme of the ESA, its object,
    and the intention of the legislature. As
Machtinger
states, and
Rizzo
acknowledges, the object of the ESA is the provision of minimum benefits and
    standards to employees. In
Rizzo
, the Supreme Court interpreted the
    provisions of the ESA at issue to ensure the provision of the minimum statutory
    benefits to former employees.

[79]

However,
Rizzo
does not require an interpretation in favour of employees that
    runs counter to the basic principles of statutory interpretation: see
Novaquest
    Finishing Inc. v. Abdoulrab
, 2009 ONCA 491, 95 O.R. (3d) 641, at paras.
    59-60. The respondents in this case argue for an interpretation of the ESA that
    is inconsistent with the scheme and object of the ESA; that cannot be
    reasonably supported on a textual analysis; and that would increase the
    benefits to which former employees are entitled beyond the statutory minimums
    established by the ESA.

[80]

For
    these reasons, I conclude that the motion judge erred in finding that the Form
    1 notice had to be given on April 17, 2014.

(d)

The
consequence of late delivery of the Form 1
    notice

[81]

The motion judge held, at para. 84, that the effect of s. 58(4)
    was that the notices of termination sent prior to CTS giving Form 1 notice were
    deemed for all purposes not to have been given. He went on to conclude that CTS
    was not entitled to credit for working notice based on contract law principles.

[82]

In my view, the consequence of failing to give adequate Form 1
    notice is spelled out in s. 58(4). It makes it clear that the consequence of
    breaching s. 58(2)(a) is that [t]he notice required under [s. 58(1)]  not
    any greater period of notice  is deemed not to have been given until the
    Director receives Form 1 notice. It is unnecessary to touch on contract law
    principles. Correctly interpreting [t]he notice required under [s. 58(1)] as
    the eight-week, statutorily-required minimum notice, that eight-week minimum
    notice is deemed not to have been given by CTS until May 12, 2015.

[83]

CTS acknowledges that since it provided the Form
    1 to the Director 12 days later than the beginning of the statutory notice, it
    is not entitled to credit for 12 days of notice for each member of the class.
Thus,
    the employees are each entitled to 12 days of pay.


IV.

DID THE MOTION JUDGE ERR BY INVALIDATING PARTS OF THE WORKING NOTICE
    PERIOD AS A RESULT OF OVERTIME HOURS?

(a)
The motion judges reasons

[84]

The
    motion judge accepted that CTSs strategy was to ramp up production at the
    Streetsville plant in order to bank an inventory of parts which could be
    supplied to customers after the closure of the Streetsville plant and until it
    had manufacturing capacity in Mexico.

[85]

The
    motion judge noted that s. 17(1)(b) of the ESA provides that no employer shall
    require or permit an employee to work more than  48 hours in a work week but
    that s. 17(3) creates an exception if the employee has agreed in writing to
    work additional hours and the employer has obtained the approval of the
    Director allowing the employee to work more than 48 hours per week.

[86]

There
    was evidence that a group of hourly paid production employees worked
    approximately 55 hours a week during the notice period, contrary to s. 17(1)(b)
    of the ESA. The employees were not pressured to work and wanted to make more
    money.

[87]

There
    was also evidence 18 key employees were forced to work overtime up to 60 hours
    a week. They were told that their job required that they stay and work overtime
    and that they had no option.

[88]

The
    motion judge agreed with the New Brunswick Court of Appeal in
Medis Health
    and Pharmaceutical Services Inc. v. Bramble
(1999), 214 N.B.R. (2d) 111
    (C.A.), that, in determining whether the employer is entitled to credit for
    working notice, it is relevant to consider the quality of the opportunity given
    the employee to find new employment.

[89]

The motion judge wrote, at paras. 111 to 113:

Take the extreme example of an employer in the position of CTS
    that had employees work 16 hours a day during their notice period in order to
    attain its corporate objectives. That employer surely could not claim credit
    for working notice. To do so would be tantamount to saying, You had eight
    hours a day to look for new employment and if you frittered it away sleeping,
    that was your choice.

The onus is on CTS to prove that it provided reasonable advance
    notice of termination. I have concluded that there is both a quantitative and a
    qualitative component as to what is reasonable. To look for work, an employee
    needs both a reasonable aggregate notice period and a reasonable amount of time
    in the week. Requiring or condoning employees to work in excess of ESA maximums
    was not only unreasonable, it was unlawful. CTS has not discharged its onus to
    prove that it provided for reasonable working notice during any week in which
    an employee worked in excess of ESA maximums. It follows that CTS is not
    entitled to credit for working notice for any week in which a plaintiff, not
    exempt from the ESA overtime provisions, worked in excess of the maximums.

There will have to be an individual assessment as to whether
    any of the 18 employees referred to are exempt from the ESA overtime
    provisions.
[4]

If any are exempt, I conclude that CTS is not entitled to credit for
    working notice for any week in which the overtime worked had a significant
    adverse effect on the ability of the employee to look for new employment. Being
    forced to work overtime to that extent renders the CTS working notice
    unreasonable. [Footnote added.]

(b)
The appellants submissions

[90]

The
    appellants argue that the motion judge erred in considering the quality of the
    opportunity given to the employees to find new employment. They submit that the
    quality of the opportunity is not a relevant factor in the determination of
    reasonable notice. To hold otherwise, they argue, would among other things be
    in conflict with
Taylor v. Dyer Brown
(2004), 73 O.R. (3d) 358 (C.A.),
    where this court found that the determination of reasonable notice is the same
    regardless of whether working notice or pay in lieu of notice is provided. They
    also argue that the motion judges decision has the potential of creating a
    windfall for employees who can accept and be compensated for overtime, but then
    seek to invalidate their working notice after the fact.

[91]

In the alternative, they challenge the motion judges finding of
    fact that 18 key employees were forced to work overtime up to 60 hours per
    week.

(c)
Analysis

[92]

I
    reject the appellants submissions.

[93]

I
    agree with the motion judge that in determining whether the employer is
    entitled to credit for working notice, it is relevant to consider the quality
    of the opportunity given to the employee to find new employment. As
Bramble
explains, at para. 80, the primary objective of reasonable notice is to provide
    the dismissed employee with an opportunity to obtain alternate employment: see
    also
Evans v. Teamsters Local Union No. 31
, 2008 SCC 20, [2008] 1
    S.C.R. 661, at para. 28; and
Taylor
, at para. 14.

[94]

That
    said, inherent in the concept of working notice is the requirement that the
    employee continue to work during the notice period. The fact that the normal
    demands of the employees position leave the employee with less time to look
    for alternate work than if the employee were not working does not warrant
    denying the employer credit for a portion of the period of working notice.
    Normally, an employee will be able to seek an alternate position, even though
    he or she continues to work. Indeed, the fact that the employee is employed
    when job searching may in some circumstances better position the employee in
    approaching prospective employers.

[95]

However,
    exceptional workplace demands on the employee during the notice period that
    negatively affect his or her ability to seek alternate work, if not consensual,
    may warrant disentitling an employer to credit for some or all of the period of
    working notice provided. In my view, overtime worked in violation of the ESA
    constitutes such an exceptional demand and cannot be considered consensual.
    As noted above, s. 5(1) of the ESA makes any contracting out or waiver of an
    employment standard void. Thus, an employees consent to work overtime in
    violation of the ESA is not effective.

[96]

Contrary
    to the appellants submission, considering the quality of the opportunity given
    to the employee to find new employment in determining the period of reasonable
    notice is not contrary to
Taylor
.

[97]

In
Taylor
, an employer first gave an employee notice of termination,
    providing her with 18 months working notice. The employer subsequently gave a
    second notice to the employee, providing for her immediate dismissal with six
    months pay in lieu of notice. The trial judge found that only the first notice
    was valid, but awarded the employee 12 months pay in lieu of notice.

[98]

This
    court rejected the proposition that an employee entitled to 18 months working
    notice is entitled to a shorter period of notice, when calculating payment in
    lieu of notice, because it is easier for an employee to find alternate work
    when not fulfilling the terms of working notice. It explained that payment in
    lieu of notice compensates an employee for the employers breach of its
    contractual obligation to provide notice of termination. Thus, the period of
    notice to which the employee is entitled determines the amount of pay in lieu
    of notice. As the employee was entitled to 18 months notice of termination,
    the employee was entitled to 18 months pay in lieu of notice. It was in this
    context that it stated, at para. 14, that there is no functional difference at
    law between working notice and payment in lieu of notice.

[99]

Here,
    the issue is whether the working notice given was reasonable. Considering the
    quality of the employees opportunity to find alternate work during the notice
    period given by the employer is not contrary to
Taylor
.

[100]

Nor does the
    motion judges decision create a windfall for employees. Had CTS not forced
    the 18 key employees to work overtime, and had it simply complied with the
    overtime provisions of the ESA by obtaining the hourly paid employees written
    agreement to work the additional hours and the Directors approval, the result
    would have been different.

[101]

Finally,
    there is no basis to interfere with the motion judges finding that CTS
    forced the 18 key employees to work excessive overtime. The motion judge was
    entitled to prefer the evidence of Mr. Lipton, the CTS Operations and Technical
    Service Manager. He gave evidence that he told the 18 employees that CTS could
    force them to work overtime up to 60 hours a week. The motion judge preferred
    his evidence to the evidence of the CTS executive overseeing the plant shutdown
    and CTSs Human Resources Generalist that the working overtime was voluntary.

[102]

I
    would not interfere with the decision of the motion judge regarding the 18 key
    employees who were forced to work overtime and the hourly paid employees who worked
    overtime in breach of the ESA overtime provisions.


V.

WAS THE APRIL 17, 2014 NOTICE OF TERMINATION TO FIVE EMPLOYEES WHO
    WORKED MORE THAN 13 WEEKS BEYOND THEIR ORIGINAL TERMINATION DATE EFFECTIVE?

[103]

I agree with the
    motion judge that the April 17, 2014 notice of termination was not effective in
    the case of the five employees who worked more than 13 weeks beyond their
    original termination date.

[104]

Section 6(1) of
    the Regulation permits an employer to continue to provide temporary work to
    employees for up to 13 weeks after the termination date specified in the notice
    of termination given to an employee without giving a further notice of
    termination:

6(1) An employer who has given an employee notice of
    termination in accordance with the Act and the regulations may provide
    temporary work to the employee without providing a further notice of
    termination in respect of the day on which the employees employment is finally
    terminated if that day occurs not later than 13 weeks after the termination
    date specified in the original notice.

(2) The provision of temporary work to an employee in the
    circumstances described in subsection (1) does not affect the termination date
    as specified in the notice or the employees period of employment.

[105]

The Regulation
    contemplates a single period of temporary work that is not to exceed 13 weeks.
    If temporary work exceeds that duration, fresh notice is required. Such notice
    must be clear and unambiguous and include the final termination date:
Di
    Tomaso v. Crown Metal Packaging Canada LP
, 2011 ONCA 469, 282 O.A.C. 134,
    at paras. 20, 21.

[106]

After April 17,
    2014, Ms. Aultman and four other employees received a series of letters from
    CTS, asking for their agreement to continue to work first during, and then
    subsequently beyond, the 13-week period permitted by the ESA. The parties
    agreed that the circumstances of Ms. Aultman are similar to the other four
    employees and that the decision regarding her entitlement would govern the
    others.

[107]

The first letter
    indicated that Ms. Aultman would be paid $500 if she worked until the end of
    the 13-week period. In the case of Ms. Aultman, the final letter dated
    September 18, 2015, advised of a final extension of her termination date and
    asked her to work until October 30, 2015. On September 28, 2015, CTS paid her
    the $500 she had been offered for agreeing to work for the first 13-week
    extension.

[108]

The motion judge
    considered
Di Tomaso
and properly held that CTS is entitled to credit
    for providing working notice to these five employees only from the date of the
    letter (September 18, 2015, in the case of Ms. Aultman) providing them with
    notice of their actual termination date. The cumulative effect of the multiple
    extensions created uncertainty as to when their employment would terminate and
    only on receipt of these final letters did the five employees know when their
    employment would actually terminate.

[109]

I reject the
    appellants argument that their April 17, 2014 notice remained effective
    because, unlike in
Di Tomaso
where the employer unilaterally extended
    the separation date, the five employees were offered the choice of whether or
    not to accept the extensions and were offered and accepted $500 for agreeing to
    the first, 13-week extension. The $500 payment was only offered in connection
    with the initial 13-week extension, which was permitted by the ESA. More
    importantly, their argument ignores the effect of s. 6(1) of the Regulation.

[110]

Section 6(1) of
    the Regulation permits an employer to provide temporary work to an employee
    for up to 13 weeks after the employees termination date. The work is
    temporary work after, and does not extend the employees termination date. It
    is clear from s. 6(1) of the Regulation that if an employer provides further
    work to an employee, beyond the 13-week period, the employer changes the
    employees termination date and a further notice of termination is required.


VI.

DISPOSITION AND COSTS

[111]

For these
    reasons, I would allow the appeal in part. In light of the split result, I
    would order that there be no costs of the appeal. At the time of the hearing,
    costs of the motion below had not been determined. Regarding costs below, I would
    permit the parties to provide written submissions not in excess of three pages
    on the issue of the costs of the motion below within ten days. If no such
    further submissions be provided, I would order that there be no costs of the
    motion below.

Released: AH SEP 19 2018

Alexandra Hoy
    A.C.J.O.

I agree D.M. Brown
    J.A.

I agree Gary Trotter
    J.A.


Appendix A
     Statutes and regulations

Employment Standards Act
, 2000, S.O. 2000, c.
    41

Definitions

1
(1)

In this Act
,



employment standard means a requirement or
    prohibition under this Act that applies to an employer for the benefit of an
    employee; (norme demploi)



statutory notice period means,

(a) the period of notice of termination required
    to be given by an employer under Part XV, or

(b) where the employer provides a greater amount
    of notice than is required under Part XV, that part of the notice period ending
    with the termination date specified in the notice which equals the period of
    notice required under Part XV; (délai de préavis prévu par la loi)



To whom Act applies

3
(1) Subject to subsections (2) to
    (5), the employment standards set out in this Act apply with respect to an
    employee and his or her employer if,

(a) the employees work is to be performed in
    Ontario; or

(b) the employees work is to be performed in
    Ontario and outside Ontario but the work performed outside Ontario is a
    continuation of work performed in Ontario.  2000, c. 41, s. 3 (1).


No contracting out
5
(1) Subject to subsection (2), no
    employer or agent of an employer and no employee or agent of an employee shall
    contract out of or waive an employment standard and any such contracting out or
    waiver is void.  2000, c. 41, s. 5 (1).

Limit on hours of work
17
(1) Subject to subsections (2)
    and (3), no employer shall require or permit an employee to work more than,
(a) eight hours in a day
    or, if the employer establishes a regular work day of more than eight hours for
    the employee, the number of hours in his or her regular work day; and
(b) 48 hours in a work
    week.  2004, c. 21, s. 4.
Exception: hours in a day
(2) An employees hours of work may exceed the limit
    set out in clause (1) (a) if the employee has made an agreement with the
    employer that he or she will work up to a specified number of hours in a day in
    excess of the limit and his or her hours of work in a day do not exceed the
    number specified in the agreement.  2004, c. 21, s. 4.
Exception: hours in a work week
(3) An employees hours of work may exceed the limit
    set out in clause (1) (b) if,
(a) the employee has
    made an agreement with the employer that he or she will work up to a specified
    number of hours in a work week in excess of the limit;
(b) the employer has
    received an approval under section 17.1 that applies to the employee or to a
    class of employees that includes the employee; and
(c) the employees hours
    of work in a work week do not exceed the lesser of,
(i) the number of
    hours specified in the agreement, and
(ii) the number of
    hours specified in the approval.  2004, c. 21, s. 4.

No termination without notice
54
No employer shall terminate the
    employment of an employee who has been continuously employed for three months
    or more unless the employer,
(a) has given to the employee written notice of
    termination in accordance with section 57 or 58 and the notice has expired; or
(b) has complied with section 61.  2000, c. 41, s.
    54.

Employer notice period
57
The notice of termination under
    section 54 shall be given,
(a) at least one week before the termination, if
    the employees period of employment is less than one year;
(b) at least two weeks before the termination, if
    the employees period of employment is one year or more and fewer than three
    years;
(c) at least three weeks before the termination,
    if the employees period of employment is three years or more and fewer than
    four years;
(d) at least four weeks before the termination, if
    the employees period of employment is four years or more and fewer than five
    years;
(e) at least five weeks before the termination, if
    the employees period of employment is five years or more and fewer than six
    years;
(f) at least six weeks before the termination, if
    the employees period of employment is six years or more and fewer than seven
    years;
(g) at least seven weeks before the termination,
    if the employees period of employment is seven years or more and fewer than
    eight years; or
(h) at least eight weeks before the termination,
    if the employees period of employment is eight years or more.  2000, c. 41, s.
    57.
Notice, 50 or more employees
58
(1) Despite section 57, the
    employer shall give notice of termination in the prescribed manner and for the
    prescribed period if the employer terminates the employment of 50 or more
    employees at the employers establishment in the same four-week period.  2000,
    c. 41, s. 58 (1).
Information
(2) An employer who is required to give notice under
    this section,
(a) shall provide to the Director the prescribed
    information in a form approved by the Director; and
(b) shall, on the first day of the notice period,
    post in the employers establishment the prescribed information in a form
    approved by the Director.  2000, c. 41, s. 58 (2).
Content
(3) The information required under subsection (2) may
    include,
(a) the economic circumstances surrounding the
    terminations;
(b) any consultations that have been or are
    proposed to take place with communities in which the terminations will take
    place or with the affected employees or their agent in connection with the
    terminations;
(c) any proposed adjustment measures and the number
    of employees expected to benefit from each; and
(d) a statistical profile of the affected
    employees.  2000, c. 41, s. 58 (3).
When notice effective
(4) The notice required under subsection (1) shall be
    deemed not to have been given until the Director receives the information
    required under clause (2) (a).  2000, c. 41, s. 58 (4).
Posting
(5) The employer shall post the information required
    under clause (2) (b) in at least one conspicuous place in the employers
    establishment where it is likely to come to the attention of the affected
    employees and the employer shall keep that information posted throughout the
    notice period required under this section.  2000, c. 41, s. 58 (5).

Requirements during notice period
60
(1) During a notice
    period under section 57 or 58, the employer,
(a) shall not reduce the employees
    wage rate or alter any other term or condition of employment;
(b) shall in each week pay the
    employee the wages the employee is entitled to receive, which in no case shall
    be less than his or her regular wages for a regular work week; and
(c) shall continue to make whatever
    benefit plan contributions would be required to be made in order to maintain
    the employees benefits under the plan until the end of the notice period. 
    2000, c. 41, s. 60 (1).
No regular work week
(2) For the purposes of clause (1) (b),
    if the employee does not have a regular work week or if the employee is paid on
    a basis other than time, the employer shall pay the employee an amount equal to
    the average amount of regular wages earned by the employee per week for the
    weeks in which the employee worked in the period of 12 weeks immediately
    preceding the day on which notice was given.  2001, c. 9, Sched. I, s. 1 (13).

Pay instead of notice
61
(1) An employer may
    terminate the employment of an employee without notice or with less notice than
    is required under section 57 or 58 if the employer,
(a) pays to the employee termination
    pay in a lump sum equal to the amount the employee would have been entitled to
    receive under section 60 had notice been given in accordance with that section;
    and
(b) continues to make whatever
    benefit plan contributions would be required to be made in order to maintain
    the benefits to which the employee would have been entitled had he or she
    continued to be employed during the period of notice that he or she would
    otherwise have been entitled to receive.  2000, c. 41, s. 61 (1); 2001, c. 9,
    Sched. I, s. 1 (14).

Deemed active employment
62
(1) If an employer
    terminates the employment of employees without giving them part or all of the
    period of notice required under this Part, the employees shall be deemed to
    have been actively employed during the period for which there should have been
    notice for the purposes of any benefit plan under which entitlement to benefits
    might be lost or affected if the employees cease to be actively employed. 
    2000, c. 41, s. 62 (1).
.
Termination without notice
65
(4) If an employer terminates the
    employment of an employee without providing the notice, if any, required under
    section 57 or 58, the amount of severance pay to which the employee is entitled
    shall be calculated as if the employee continued to be employed for a period
    equal to the period of notice that should have been given and was not.  2000,
    c. 41, s. 65 (4).

O. Reg. 288/01: Termination and Severance of
    Employment
Notice, 50 or more employees
3.
(1) The following periods are
    prescribed for the purposes of subsection 58 (1) of the Act:
1. Notice shall be given at
    least eight weeks before termination if the number of employees whose
    employment is terminated is 50 or more but fewer than 200.
2. Notice shall be given at
    least 12 weeks before termination if the number of employees whose employment is
    terminated is 200 or more but fewer than 500.
3. Notice shall be given at
    least 16 weeks before termination, if the number of employees whose employment
    is terminated is 500 or more.  O. Reg. 288/01, s. 3 (1).
(2) The following information is prescribed as the
    information to be provided to the Director under clause 58 (2) (a) of the Act
    and to be posted under clause 58 (2) (b) of the Act:
1. The employers name and
    mailing address.
2. The location or
    locations where the employees whose employment is being terminated work.
3. The number of employees
    working at each location who are paid,
i. on an hourly
    basis,
ii. on a salaried
    basis, and
iii. on some other
    basis.
4. The number of employees
    whose employment is being terminated at each location who are paid,
i. on an hourly
    basis,
ii. on a salaried
    basis, and
iii. on some other
    basis.
5. The date or dates on
    which it is anticipated that the employment of the employees referred to in
    paragraph 4 will be terminated.
6. The name of any trade
    union local representing any of the employees whose employment is being
    terminated.
7. The economic
    circumstances surrounding the terminations.
8. The name, title and
    telephone number of the individual who completed the form on behalf of the
    employer.  O. Reg. 288/01, s. 3 (2).
(3) The employer shall provide the information
    referred to in subsection (2) to the Director by setting it out in the form
    approved by the Director under clause 58 (2) (a) of the Act and delivering the
    form to the Employment Practices Branch of the Ministry of Labour between 9
    a.m. and 5 p.m. on any day other than a Saturday, Sunday or other day on which
    the offices of the Branch are closed.  O. Reg. 288/01, s. 3 (3).

Temporary work, 13-week period
6.
(1) An employer who has given an
    employee notice of termination in accordance with the Act and the regulations
    may provide temporary work to the employee without providing a further notice
    of termination in respect of the day on which the employees employment is
    finally terminated if that day occurs not later than 13 weeks after the
    termination date specified in the original notice.  O. Reg. 288/01, s. 6 (1).
(2) The provision of temporary work to an employee in
    the circumstances described in subsection (1) does not affect the termination
    date as specified in the notice or the employees period of employment.  O.
    Reg. 288/01, s. 6 (2).

[1]
Ministry of Labour,
Time for Change: Ontarios Employment
    Standards Legislation
(Consultation Paper) (Queens
    Printer for Ontario, 2000) (the Consultation Paper).


[2]
Ministry of Labour Employment Practices Branch,
Employment Standards Act,
    2000

Policy and Interpretation Manual
, 2d ed. (Scarborough:
    Carswell, 2001) (the Manual).


[3]

Interestingly, the 2017 version of the MOLs
    Manual states that [t]he obligations set out in [s. 60(1)] apply only to the
    statutory notice period. Where an employer gives notice that is greater in
    length than the statutory notice, these obligations will not apply to the part
    of the notice period that precedes the statutory notice period. Similarly, the
    MOL document entitled Termination and Severance, which forms part of the MOL
    online guide referred to by the motion judge, describes the s. 60 freeze as
    applying during the statutory notice period. I discuss both the MOL Manual and
    Termination and Severance document in more detail below.


[4]

"[A] person whose work is supervisory or managerial in
    character" is exempt from ss. 17-19 of the ESA, including the overtime
    requirements: O. Reg. 285/01, s. 4(1)(b).
